Case 2:20-cv-10517-LJM-RSW. ECE No. 1, PagelD.1 Filed 02/27/20.,Page 1 of 22
JS 44 (Rev. 02/19) CIVIL COVER SHEET OB hey if sich hetlon arose? Wayne

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

 

 

I. (a) PLAINTIFFS DEFENDANTS
Sandipkumar Patel Trinity Health Corporation and Trinity Home Health Services
(b) County of Residence of First Listed Plaintiff Oakland County of Residence of First Listed Defendant Wayne _
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (If Known)
Tony D. Paris (P71525), John C. Philo (P52721), Jack W. Schulz (P78078)

Sugar Law Center for Economic & Social Justice
4605 Cass Avenue, Suite 200, Detroit, MI 48202, (313) 993-4505

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IL. BASIS OF JURISDICTION (Place an "X” tn One Box Only) HE. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
Ci US. Government WE3 Federal Question PTF DEF PTF DEF
Plaintiff (US. Government Not a Party} Citizen of This State ms O11 Incorporated or Principal Place Ola 4
of Business In This State
[12 U.S. Government (114 Diversity Citizen of Another State (2 [J 2 Incorporated and Principal Place C15 5
Defendant (Indicate Citizenship of Parties in Item I]) of Business In Another State
Citizen or Subject of a C3 3 Foreign Nation Cle Ce
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
{ CONTRACT TORTS FORFEITURE/PENALTY. = BANKRUPTCY. OTHER STATUTES
[J 110 insurance PERSONAL INJURY PERSONAL INJURY _ |[[]625 Drug Related Seizure [71422 Appeal 28 USC 158 (1 375 False Claims Act
[J 120 Marine T} 310 Airplane (J 365 Personal Injury - of Property 21 USC 881 |[[]423 Withdrawal (1 376 Qui Tam (31 USC
[J 130 Miller Act 1}315 Airplane Product Product Liability [690 Other 28 USC 157 3729(a))
[] 140 Negotiable Instrument Liability (71 367 Health Care/ [[] 400 State Reapportionment
CJ 150 Recovery of Overpayment {["]320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS oO 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 1320 Copyrights (J 430 Banks and Banking
Ol 151 Medicare Act [_] 330 Federal Employers’ Product Liability J 830 Patent L] 450 Commerce
(152 Recovery of Defaulted Liability oO 368 Asbestos Personal _] 835 Patent - Abbreviated CJ 460 Deportation
Student Loans (_] 340 Marine Injury Product New Drug Application |[[] 470 Racketeer Influenced and
(Excludes Veterans) [_] 345 Marine Product Liability [7] 840 Trademark Corrupt Organizations
oO 153 Recovery of Overpayment Liability PERSONAL PROPERTY : LABOR SOCIAL SECURITY. CL] 480 Consumer Credit
of Veteran’s Benefits ] 350 Motor Vehicle [7] 370 Other Fraud [ 1710 Fair Labor Standards [1861 HIA (1395ff) [0] 485 Telephone Consumer
[-] 160 Stockholders’ Suits {_} 355 Motor Vehicle (1371 Truth in Lending Act [} 862 Black Lung (923) Protection Act
[] 190 Other Contract Product Liability [2] 380 Other Personal (21720 Labor/Management [}863 DIWC/DIWW (405(g)) 1] 490 Cable/Sat TV
[J] 195 Contract Product Liability {[[] 360 Other Personal Property Damage Relations [-]864 SSID Title XVI (1 850 Securities/Commodities/
[1196 Franchise Injury (11385 Property Damage [740 Railway Labor Act [21865 RSI (405(g)) Exchange
{_] 362 Personal Injury - Product Liability [71751 Family and Medical (JJ 890 Other Statutory Actions
Medical Malpractice Leave Act C] 891 Agricultural Acts
j REAL PROPERTY : CIVIL RIGHTS PRISONER PETITIONS .|[7}790 Other Labor Litigation FEDERAL TAX SUITS ([] 893 Environmental Matters
[.]210 Land Condemnation 440 Other Civil Rights Habeas Corpus: [£1791 Employee Retirement L_]870 Taxes (U.S. Plaintiff [-] 895 Freedom of Information
[-]220 Foreclosure 441 Voting [1463 Alien Detainee Income Security Act or Defendant) Act
[1230 Rent Lease & Ejectment 442 Employment [£1510 Motions to Vacate [1871 IRS—Third Party (J 896 Arbitration
[] 240 Torts to Land 443 Housing/ Sentence 26 USC 7609 [J 899 Administrative Procedure
[]245 Tort Product Liability Accommodations (1530 General Act/Review or Appeal of
[-]290 All Other Real Property 445 Amer. w/Disabilities -][[] 535 Death Penalty IMMIGRATION Agency Decision
Employment Other: 462 Naturalization Application [J 950 Constitutionality of
446 Amer. w/Disabilities - 540 Mandamus & Other 465 Other Immigration State Statutes
Other H 550 Civil Rights Actions
448 Education 555 Prison Condition
[-] 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only)
| Original py2 Removed from C3. Remanded from (14 Reinstated or 5 Transferred from =] 6 Multidistrict (8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -

(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):
Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000¢ to 2000e-17, 42 USC § 1981
Brief description of cause:
National Origin & Race Discrimination and Retaliation

VI. CAUSE OF ACTION

 

 

 

 

 

VH. REQUESTED IN [-] CHECK IF THIS IS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: [yes _[]No
VIL RELATED CASE(S)
IF ANY See msimiction): op DOCKETNUMBER _
DATE

SIGNATURE OF ATTORNEY OF RECORD .
February 27, 2020 fa

FOR OFFICE USE ONLY ‘

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 2:20-cv-10517-LJM-RSW ECF No. 1, PagelD.2 Filed 02/27/20 Page 2 of 22
PURSUANT TO LOCAL RULE 83.11

1. Is this a case that has been previously dismissed? [| Yes
If yes, give the following information:

Court:

 

Case No.:

 

Judge:

 

2. Other than stated above, are there any pending or previously
discontinued or dismissed companion cases in this or any other [ | Yes
court, including state court? (Companion cases are matters in which [mi] No
it appears substantially similar evidence will be offered or the same
or related parties are present and the cases arise out of the same

transaction or occurrence.)
If yes, give the following information:

Court:

 

Case No.:

 

Judge:

 

Notes :

 
Case 2:20-cv-10517-LJM-RSW ECF No. 1, PagelD.3 Filed 02/27/20 Page 3 of 22

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
SANDIPKUMAR PATEL,
Case No.
Plaintiff, Hon.
V.
TRINITY HEALTH
CORPORATION and TRINITY
HOME HEALTH SERVICES

(a.k.a. Trinity Health At Home
and St. Joseph Home Care &

 

Hospice),
Defendants.
/
Tony D. Paris (P71525) Jack W. Schulz (P78078)
John C. Philo (P52721) SCHULZ GOTHAM PLC
SUGAR LAW CENTER FOR PO Box 44855
ECONOMIC & SOCIAL JUSTICE Detroit, MI 48244
4605 Cass Avenue, Second Floor (313) 246-3590
Detroit, Michigan 48201 jackwschulz@gmail.com
(313) 993-4505 | Attorneys for Plaintiff
tparis@sugarlaw.org
jphilo@sugarlaw.org
Attorneys for Plaintiff

 

COMPLAINT AND DEMAND FOR TRIAL BY JURY

There is no other civil action pending in
this Honorable Court or any other Court
arising out of the same transaction and
occurrence.
Case 2:20-cv-10517-LJM-RSW ECF No. 1, PagelD.4 Filed 02/27/20 Page 4 of 22

NOW COMES Plaintiff, SANDIPKUMAR PATEL, for his Complaint against
Defendants, TRINITY HEALTH CORPORATION and TRINITY HOME HEALTH
SERVICES (a.k.a. Trinity Health At Home and St. Joseph Mercy Home Care &
Hospice), stating the following:

INTRODUCTION

1. Plaintiff Sandipkumar Patel, an individual of Indian national-origin and
Asian race, was employed with the Defendants as a Senior Physical Therapist for over
four (4) years until he was abruptly suspended and then terminated after inquiring into
equal pay and wage issues, discriminatory job promotions/classifications.

2. Beginning on or about May 21, 2017, the Defendants implemented payroll
changes that Defendants stated would be based on physical therapists’ education,
credentials, and experience. Soon after these changes were implemented, Mr. Patel
noticed that his paycheck was lower than it had been previously, and that his employer
was no longer recognizing him as a “Senior Physical Therapist.” All of the other
physical therapists at his location who received this designation were Caucasian. All of
the physical therapists working at his location who were of Indian national-origin and
Asian race, were not maintained at, or otherwise given, Senior Physical Therapist status.
Mr. Patel, and the other Indian and Asian physical therapists, were demoted and/or

otherwise not promoted when the payroll changes were implemented. Mr. Patel had
Case 2:20-cv-10517-LJM-RSW ECF No. 1, PagelD.5 Filed 02/27/20 Page 5 of 22

substantially similar or more advanced education, credentials, and experience as
Caucasian physical therapists who were awarded Senior Physical Therapist status.

3. Mr. Patel requested numerous meetings regarding these issues with his
superiors. Although he was previously told that due to his education and experience level
he would be/remain a Senior Physical Therapist, he was later told that he did not meet
the criteria to be a Senior Physical Therapist. Yet despite his requests, he was not
provided with information regarding what the new criteria was. After telling a Human
Resources employee that he believed this was discriminatory, he was informed that
management would be in contact with him and that there would be a staff meeting to
address these issues. While he was driving to this staff meeting on Friday, September
22, 2017, he was “suspended.” Mr. Patel was officially terminated on or about
September 27, 2017.

4. Within this Complaint, Plaintiff alleges that he received unequal treatment
and was ultimately terminated based on his national origin and/or race, as well as in
retaliation for protected activity, in violation of his rights under Title VII of the 1964
Civil Rights Act, 42 U.S.C. § 2000e, et. seq.; 42 U.S.C. § 1981, Michigan’s Elliot-Larsen
Civil Rights Act, M.C.L. § 37.2101, et. seq., and other state law.

JURISDICITON AND VENUE
5. This Court has original jurisdiction over Plaintiffs Title VII claims

pursuant to 28 U.S.C. § 1331.
Case 2:20-cv-10517-LJM-RSW ECF No. 1, PagelD.6 Filed 02/27/20 Page 6 of 22

6. The U. S. Equal Employment Opportunity Commission (EEOC) Detroit
Field Office’s issued a Right to Sue letter dated December 11, 2019 (EEOC Charge No.
471-2018-02925).

7. This Court has original jurisdiction of Plaintiff's § 1981 claims pursuant to
28 U.S.C. § 1331.

8. The amount in controversy exceeds $75,000.00, exclusive of interest, costs
and attorney fees.

9. Under 28 U.S.C. § 1367, this Court has supplemental jurisdiction over
Plaintiff's state law claims.

10. This Court is the proper venue pursuant to 28 U.S.C. § 1391(b) as a
significant amount of the acts and omissions giving rise to this complaint occurred in
this judicial district.

PARTIES

11. Plaintiff Sandipkumar Patel is an individual of Indian national-origin and
Asian race. He resides in Oakland County, Michigan.

12. Defendant Trinity Health Corporation (“Trinity”) is a corporation
registered in the State of Indiana with its headquarters in Wayne County, Michigan.
Defendant Trinity is the parent corporation of Trinity Home Health Services.

13. Defendant Trinity Home Health Services (“Trinity HHS”) is a Michigan

corporation with its headquarters in Wayne County, Michigan. Trinity Health at Home
Case 2:20-cv-10517-LJM-RSW ECF No. 1, PagelD.7 Filed 02/27/20 Page 7 of 22

is aregistered assumed name of Trinity HHS. St. Joseph Mercy Home Care & Hospice
is a registered assumed name of Trinity HHS.
GENERAL ALLEGATIONS

14. Plaintiff Sandipkumar Patel is an individual of Indian national-origin and
Asian race. Plaintiff is a member of a protected class based on his national origin and his
race.

15. Sandipkumar Patel began working as a Senior Physical Therapist for
Defendant Trinity HHS in March 2013 out of their Troy, Michigan location.

16. Defendants’ employees at the Troy, Michigan location were considered to
be the “Oakland branch.”

17. Sandipkumar Patel was an exemplary employee for the Defendant,
receiving favorable performance reviews and patient compliments throughout his tenure
as a physical therapist.

18. Mr. Patel saw the highest amount of patients outside of his designated area
and volunteered to cover work hours outside of his regularly scheduled hours, including
weekends and holidays.

19. Mr. Patel has both a bachelor’s and a master’s degree in physical therapy.

20. Mr. Patel also has a Lee Silverman Voice Treatment (LSVT) certificate, a

vocal therapy certificate primarily used to help treat Parkinson’s patients.
Case 2:20-cv-10517-LJM-RSW ECF No. 1, PagelD.8 Filed 02/27/20 Page 8 of 22

21. Plaintiff and his Oakland branch coworkers began working out of the
Defendants’ Farmington Hills, Michigan location in 2017.

22. As of May 21, 2017, Plaintiff had over fourteen (14) years of experience
in physical therapy and over three (3) years of experience with the Defendants.

23. | When the Defendants implemented a new “pay classification/adjustments”
in late May 2017, Mr. Patel was demoted and/or otherwise not promoted.

24. The decision to implement the new pay classification/adjustments was
made by the Defendant Trinity and/or the Defendant Trinity HHS.

25. Prior to implementing the new pay classification/adjustments, the
Defendants informed employees that, under the new system, Senior Physical Therapists
would receive a raise in pay.

26. During an in-person meeting prior to implementation of the new pay
classification/adjustments, Defendants’ Rehab Manager Melody Bartlett told Plaintiff
that new pay classification/adjustments would be based on employees’ education and
experience.

27. Ms. Bartlett also informed Mr. Patel that based on his education and
experience, as well as all of the positive patient references, he would remain classified
as a Senior Physical Therapist.

28. Defendants’ Therapy Supervisor Karine Pepin also informed him that he

would like remain classified as a Senior Physical Therapist.
Case 2:20-cv-10517-LJM-RSW ECF No. 1, PagelD.9 Filed 02/27/20 Page 9 of 22

29. Following implementation of the new pay classification/adjustments,
Plaintiff noticed his paycheck was lower and that he was no longer classified as a Senior
Physical Therapist.

30. After implementation of the new pay classification/adjustments, the only
physical therapists in Defendants’ Oakland branch who were classified as Senior
Physical Therapists were Caucasian.

31. Caucasian employees who were classified as Senior Physical Therapists
had less education and experience than Plaintiff.

32. In Defendants’ Oakland branch, none of the physical therapists of Indian
national-origin and Asian race were classified as Senior Physical Therapists.

33. The classification of physical therapists as Senior Physical Therapists was
made by the Defendant Trinity and/or the Defendant Trinity HHS.

34. Following his meeting with Ms. Bartlett in June 2017, Plaintiff requested
numerous meetings regarding these issues with Defendants’ managers and supervisors.

35. One of these subsequent meetings included Defendants’ Therapy
Supervisor Karine Pepin and Stacie Comiskey from Human Resources.

36. Ms. Pepin and Ms. Comiskey, now told Mr. Patel, that despite the prior
representations to him, he did not meet the criteria to be classified as a Senior Physical

Therapist.
Case 2:20-cv-10517-LJM-RSW ECF No.1, PagelD.10 Filed 02/27/20 Page 10 of 22

37. During this meeting, Plaintiff requested to know the criteria for being
classified as a Senior Physical Therapist. Ms. Pepin and Ms. Comiskey refused to
provide this information.

38. Ms. Pepin and Ms. Comiskey refused to provide further information for
why Mr. Patel was no longer classified as a Senior Physical Therapist.

39. During this meeting, Mr. Patel explained that it was discriminatory to
classify Caucasian staff as Senior Physical Therapists despite having less education,
credentials, and experience.

40. After saying it was possibly upper management’s decision, Ms. Pepin
abruptly left the meeting. At this point Ms. Comiskey, said that she would email Laura
Amenda in upper management who would be in touch with Plaintiff.

41. Laura Amenda never contacted the Plaintiff.

42. The Defendants scheduled a staff meeting to discuss who will be classified
as a Senior Physical Therapist. The staff meeting was scheduled on or about September
22, 2017.

43. While on his way to the staff meeting, Mr. Patel received a phone call
informing him that was he was “suspended” from his employment with the Defendants.

44. On Wednesday, September 27, 2017, Sandipkumar Patel was informed
that his employment with the Defendants was terminated. At that time, Mr. Patel was

provided a termination letter that was dated September 26, 2017.
Case 2:20-cv-10517-LJM-RSW ECF No.1, PagelD.11 Filed 02/27/20 Page 11 of 22

45. The decision to terminate Mr. Patel’s employment was made by personnel
at the Defendant Trinity and/or the Defendant Trinity HHS.

46. The reasons provided for termination in the letter are completely pretextual
and are the result of the Defendants’ own initiatives in contacting Mr. Patel’s former
patients for the purpose of concocting a pretext for his termination.

47. The reasons provided for termination were not enforced uniformly against
other employees, including Caucasian employees, of the Defendants.

48. One of the reasons provided for termination stemmed from a
customer/patient requesting that Mr. Patel no longer be her therapist because the
customer/patient did not like “his accent.”

49. Defendants acquiesced in, or otherwise approved, of Mr. Patel being
removed as this customer/patient’s therapist because of his Indian accent and then used
this interaction as a pretext in his termination.

50. In April 2018, Mr. Patel mailed a letter under Michigan’s Bullard-
Plawecki Right to Know Act requesting a copy of, or on-site inspection of, his
employment file.

51. Because Defendants did not respond to this letter within a reasonable time,

Plaintiff sent a second letter in early May 2018, via certified mail.
Case 2:20-cv-10517-LJM-RSW ECF No.1, PagelD.12 Filed 02/27/20 Page 12 of 22

52. Defendants responded to this letter by sending Plaintiff the employment
file for one of Plaintiff's coworkers Viral Patel, who is also of Indian national origin and
Asian race.

53. Plaintiff then sent a third letter in June 2018, and made phone calls to
Trinity, pointing out that Defendants sent the wrong employee file to him and reiterating
his prior written requests for his employment file.

54. Defendants have refused to provide Mr. Patel with his employee file or to

permit an inspection of it.

COUNT I
RACE & NATIONAL ORIGIN DISCRIMINATION
TITLE VIL, 42 U.S.C. § 2000e, et seq.

55. All preceding paragraphs are incorporated by reference.

56. Atall relevant times, Plaintiff and Defendants were covered by and within
the meaning of the Title VII of the Civil Rights Act of 1964 (Title VID, 42 U.S.C. §
2000¢e ef seq.

57. Plaintiff's race and/or national origin was a factor that made a difference
in Defendants’ discriminatory decision to demote, or otherwise fail to maintain, Plaintiff
to be classified and paid as a Senior Physical Therapist.

58. Plaintiff's race and/or national origin was a factor that made a difference

in Defendants’ discriminatory decision to terminate Plaintiff's employment, including

10
Case 2:20-cv-10517-LJM-RSW ECF No. 1, PagelD.13 Filed 02/27/20 Page 13 of 22

citing a reason that involved a customer/patient asking to no longer be treated by Plaintiff
because of his Indian accent.

59. Defendants treated Plaintiff different than similarly-situated Caucasian
physical therapists.

60. Defendants’ actions were intentional, with reckless indifference and in
disregard of Plaintiff's rights and sensibilities.

61. Defendants’ actions were motivated by animus towards the race and/or
national origin of the Plaintiff.

62. Asa direct and proximate result of Defendants’ unlawful actions, Plaintiff
has sustained injuries and damages including, but not limited to, loss of pay, loss of
benefits, loss of career opportunities, humiliation and embarrassment, mental anguish
and emotional distress, loss of professional reputation and loss of the ordinary pleasures
of everyday life, including the right to pursue gainful occupation of choice and incurred
substantial liability for attorney fees.

COUNT II
RETALIATION
TITLE VUL 42 U.S.C. § 2000e, ef. seq.
60. All preceding paragraphs are incorporated by reference.

61. Plaintiff engaged in activity protected by Title VII, 42 U.S.C. § 2000e er

seq. when he told his supervisors and managers that other Caucasian employees who

11
Case 2:20-cv-10517-LJM-RSW ECF No.1, PagelD.14 Filed 02/27/20 Page 14 of 22

were kept at, or raised to, Senior Physical Therapist status and pay had less experience
and education than himself and his Indian and Pakistani coworkers.

62. Plaintiff engaged in activity protected by Title VII, 42 U.S.C. § 2000e, et
seq., when he told his superiors that a customer/patient had called him requesting he no
longer work as her therapist because of his accent.

63. Defendants’ demotion of Plaintiffs classification and pay on this basis
violates Title VII, 42 U.S.C. § 2000¢ et seq.

64. Defendants’ termination of Plaintiff's employment on this basis violates
Title VI, 42 U.S.C. § 2000e et seq.

65. Asa direct and proximate result of Defendants’ unlawful actions, Plaintiff
has sustained injuries and damages including, but not limited to, loss of pay, loss of
benefits, loss of career opportunities, humiliation and embarrassment, mental anguish
and emotional distress, loss of professional reputation and loss of the ordinary pleasures
of everyday life, including the right to pursue gainful occupation of choice and has
incurred attorney fees.

COUNT Il
RACIAL DISCRIMINATION

42 U.S.C. § 1981

63. All preceding paragraphs are incorporated by reference.

64. Plaintiffis a member of a protected class.

12
Case 2:20-cv-10517-LJM-RSW ECF No.1, PagelD.15 Filed 02/27/20 Page 15 of 22

65. As an employee, Plaintiff had a contractual employment relationship with
Defendants.

66. Plaintiff was demoted, disciplined, and terminated while performing at the
same level as Caucasian comparators and engaging in the same conduct as Caucasian
employees.

67. Plaintiff received disparate treatment compared to Caucasian comparators
in violation of his right to make and enforce contracts pursuant to 42 U.S.C. § 1981.

68. Plaintiff was terminated in violation of his right to make and enforce
contracts pursuant to 42 U.S.C. § 1981.

69. As adirect and proximate result of Defendants’ unlawful actions, Plaintiff
has sustained injuries and damages including, but not limited to, loss of pay, loss of
benefits, loss of career opportunities, humiliation and embarrassment, mental anguish
and emotional distress, loss of professional reputation and loss of the ordinary pleasures
of everyday life, including the right to pursue gainful occupation of choice and has
incurred attorney fees.

COUNT IV
RETALIATION

42 U.S.C. § 1981

70. All preceding paragraphs are incorporated by reference.
71. Plaintiff engaged in activity protected by 42 U.S.C. § 1981 when he

pointed out to his superiors that other Caucasian employees who were kept at, or raised

13
Case 2:20-cv-10517-LJM-RSW ECF No.1, PagelD.16 Filed 02/27/20 Page 16 of 22

to, Senior Physical Therapist status had less experience and education than that of
himself and his Indian and Pakistani coworkers.

72. Defendants’ termination of Plaintiff's employment on this basis violates
42 U.S.C. § 1981.

73. As adirect and proximate result of Defendants’ unlawful actions, Plaintiff
has sustained injuries and damages including, but not limited to, loss of pay, loss of
benefits, loss of career opportunities, humiliation and embarrassment, mental anguish
and emotional distress, loss of professional reputation and loss of the ordinary pleasures
of everyday life, including the right to pursue gainful occupation of choice and has
incurred attorney fees.

COUNT V
RACE & NATIONAL ORIGIN DISCRIMINATION
ELLIOT-LARSEN CIVIL RIGHTS ACT, M.C.L. § 37.2101, et. seq.
74. All preceding paragraphs are incorporated by reference.
75. Atal relevant times, Plaintiff and Defendants were covered by and within
the meaning of the Michigan Elliott-Larsen Civil Rights Act (ELCRA), MCL 37.2101
et seq.

76. Defendants treated and disciplined Plaintiff differently than similarly-

situated Caucasian employees.

14
Case 2:20-cv-10517-LJM-RSW ECF No.1, PagelD.17 Filed 02/27/20 Page 17 of 22

77. Plaintiff's race and/or national origin was a factor that made a difference
in Defendants’ decision with treatment and discipline to Plaintiff, including his
termination.

78. Defendants’ actions were intentional, with reckless indifference and in
disregard of Plaintiff's rights and sensibilities.

79. Defendants’ actions were motivated by animus towards the race and/or
national origin of the Plaintiff.

80. As adirect and proximate result of Defendants’ unlawful actions, Plaintiff
has sustained injuries and damages including, but not limited to, loss of pay, loss of
benefits, loss of career opportunities, humiliation and embarrassment, mental anguish
and emotional distress, loss of professional reputation, and loss of the ordinary pleasures
of everyday life, including the right to pursue gainful occupation of choice and incurred
substantial liability for attorney fees.

COUNT VI
RETALIATION

ELLIOT-LARSEN CIVIL RIGHTS ACT, M.C.L. § 37.2101, ef. seq.

72. All preceding paragraphs are incorporated by reference.

73. Plaintiff engaged in activity protected by ELCRA, M.C.L. § 37.2101, et.
seg. when he pointed out to his superiors that other Caucasian employees who were kept

at, or raised to, Senior Physical Therapist status had less experience and education than

that of himself and his Indian and Pakistani coworkers.

15
Case 2:20-cv-10517-LJM-RSW ECF No.1, PagelD.18 Filed 02/27/20 Page 18 of 22

74. Plaintiff engaged in activity protected by ELCRA, M.C.L. § 37.2101, et.
seq. when he told his superiors that a customer/patient had called him requesting he no
longer work as her therapist because of his accent.

75. As aresult of Plaintiff's protected activity, Plaintiff was terminated.

76. Asa direct and proximate result of Defendants’ unlawful actions, Plaintiff
has sustained injuries and damages including, but not limited to, loss of pay, loss of
benefits, loss of career opportunities, humiliation and embarrassment, mental anguish
and emotional distress, loss of professional reputation, and loss of the ordinary pleasures
of everyday life, including the right to pursue gainful occupation of choice and incurred
substantial liability for attorney fees.

COUNT VII
VIOLATION OF BULLARD-PLAWECKI EMPLOYEE
RIGHT TO KNOW ACT, M.C.L. § 423.501, ef. seg.

77. All preceding paragraphs are incorporated by reference.

78.  Atall relevant times, Plaintiff and Defendants were covered by and within
the meaning of “employee” and “employer” as defined by M.C.L. § 423.501, et. seq.

79. In April 2018, Plaintiff mailed a letter under Michigan’s Bullard-Plawecki
Right to Know Act requesting a copy of, or on-site inspection of, his employment file.

80. Because Defendants did not respond to this letter within a reasonable time,

Plaintiff sent a second letter in early May 2018, via certified mail.

16
Case 2:20-cv-10517-LJM-RSW ECF No.1, PagelD.19 Filed 02/27/20 Page 19 of 22

81. Defendants responded to this letter by sending Plaintiff the employment
file for one of Plaintiff's coworkers Viral Patel, who is also of Indian national origin and
Asian race.

82. Plaintiff then sent a third letter in June 2018, and made phone calls to
Defendants, pointing out that they sent the wrong employee file to him and reiterating
his prior written requests for his employment file. Defendants still have not sent Plaintiff
his employee file.

83. Any of Plaintiff's personnel record information which was not sent to
Plaintiff or otherwise not included in the personnel record that was sent shall neither
be used by Defendants in this proceeding, nor any other judicial or quasi-judicial
proceeding pursuant to M.C.L. § 423.502, Section 2.

84. As a direct and proximate result of Defendants’ willful and knowing
violation of M.C.L. § 423.501 et. seq., Plaintiff shall be rewarded actual damages
plus costs and attorneys’ fees.

REQUEST FOR RELIEF

WHEREFORE, Plaintiff requests a jury trial in this case and that this
Honorable Court enter judgment in favor of the Plaintiff in an amount that is fair,
just and equitable for the injuries so wrongfully sustained, including but not limited
to:

a. Reinstatement to the position of Senior Physical Therapist;

17
Case 2:20-cv-10517-LJM-RSW ECF No.1, PagelD.20 Filed 02/27/20 Page 20 of 22

b. Lost wages and benefits, past and future;

c. Economic and noneconomic compensatory damages, past and future;

d. Punitive and exemplary damages;

e. Reasonable attorney fees, costs and interest; and

f. Other legal and equitable relief as this Court deems just and proper.

DATE: February 27, 2020

18

Respectfully submitted,

By: /s/ Tony D. Paris
Tony D. Paris (P71525)

John C. Philo (P52721)

SUGAR LAW CENTER FOR
ECONOMIC & SOCIAL JUSTICE
4605 Cass Avenue, Second Floor
Detroit, Michigan 48201

(313) 993-4505
tparis@sugarlaw.org
jphilo@sugarlaw.org

Attorneys for Plaintiff

Jack W. Schulz (P78078)
SCHULZ GOTHAM PLC
PO Box 44855

Detroit, MI 48244

(313) 246-3590
jackwschulz@gmail.com
Attorneys for Plaintiff
Case 2:20-cv-10517-LJM-RSW ECF No.1, PagelD.21 Filed 02/27/20 Page 21 of 22

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
SANDIPKUMAR PATEL,
Case No.
Plaintiff, Hon.
V.
TRINITY HEALTH
CORPORATION; and TRINITY
HOME HEALTH SERVICES

(a.k.a. Trinity Health At Home
and St. Joseph Mercy Home
& Hospice),

Defendants.

Tony D. Paris (P71525)

John C. Philo (P52721)

SUGAR LAW CENTER FOR
ECONOMIC & SOCIAL JUSTICE
4605 Cass Avenue, Second Floor
Detroit, Michigan 48201

(313) 993-4505
tparis@sugarlaw.org
jphilo@sugarlaw.org

Attorneys for Plaintiff

DEMAND FOR TRIAL BY JURY
Plaintiff Sandipkumar Patel hereby demands a trial by jury in the above-

captioned matter.
Case 2:20-cv-10517-LJM-RSW ECF No.1, PagelD.22 Filed 02/27/20 Page 22 of 22

DATE: February 27, 2020

Respectfully submitted,

By: /s/ Tony D. Paris
Tony D. Paris (P71525)

John C. Philo (P52721)

SUGAR LAW CENTER FOR
ECONOMIC & SOCIAL JUSTICE
4605 Cass Avenue, Second Floor
Detroit, Michigan 48201

(313) 993-4505
tparis@sugarlaw.org
jphilo@sugarlaw.org

Attorneys for Plaintiff
